Case 19-24216-JKS       Doc 38     Filed 12/20/19 Entered 12/20/19 11:29:34             Desc Main
                                   Document     Page 1 of 1




                         NOTICE TO UNITED STATES TRUSTEE
                                    CHANGE OF
                           NO-ASSET CHAPTER 7 CASE TO
                              ASSET CHAPTER 7 CASE



   The following No Asset Chapter 7 Case should be designated as an Asset Chapter 7 case:

   Name of Case:           ALICE A. JAY

   Case Number:           19-24216 JKS

   Amount of Funds on Hand: $0.00

   If there are no funds on hand but assets that will produce funds for this estate, indicated
   actual or estimated value of the assets:

   Actual Value: $Unknown

   Estimate Value: $Unknown

   Other information relating to the status of the case: Potential equity in real property



   /s/ Jay L. Lubetkin
   Chapter 7 Trustee

   DATE: December 20, 2019
